In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-20-00278-CV
      ___________________________

           IN RE K.J.S., A CHILD




             Original Proceeding
231st District Court of Tarrant County, Texas
       Trial Court No. 231-549088-13


Before Womack, J.; Sudderth, C.J.; and Kerr, J.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and motion

for leave to amend petition for writ of mandamus and is of the opinion that relief

should be denied. Accordingly, relator’s petition for writ of mandamus and motion

for leave to amend petition for writ of mandamus are denied.

                                                    Per Curiam

Delivered: September 22, 2020




                                         2